UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
CHRIS H. GOTSHALL, ) CASE NO. 5:18-CV-01608
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
Vv. )
)
WARDEN CHARMAINE BRACY, ) MEMORANDUM OPINION AND
) ORDER
)
Respondent. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Kathleen B. Burke. (ECF #27). The Report and Recommendation, issued on October 29,
2019 is hereby ADOPTED by this Court. Petitioner’s Federal Habeas Corpus Petition under 28

U.S.C. § 2254 (ECF #1) is therefore DENIED.

Procedural History

On July 9, 2018, pro se Petitioner Chris H. Gotshall filed a Petition for a Writ of Federal
Habeas Corpus under 28 U.S.C. § 2254 in its entirety. (ECF #1). On April 1, 2019,’ Respondent,
Warden, filed a Motion to Dismiss Petitioner’s claim. (ECF #17). Petitioner and Respondent
filed multiple replies. (ECF #21, 25).

In his petition, Petitioner raises three arguments: (1) ineffective assistance of counsel at

the trial court level; (2) prosecutor misconduct; and, (3) denial of his the right to a speedy trial.

 

‘Respondent originally filed a Motion to Dismiss on November 29, 2018. (ECF #11).
However, the Court denied the motion without prejudice to ensure that all grounds for relief
were addressed and to ensure all parties had the opportunity to be fully heard. (ECF #16).
(ECF #1).
In the Report and Recommendation, Magistrate Judge Kathleen B. Burke, evaluated the
petition and determined that (1) it is untimely under 28 U.S.C. § 2244(d); and, (2) Petitioner

failed to demonstrate an entitlement to equitable tolling of the statute of limitations. (ECF #27).

Standard of Review for a Magistrate Judge’s Report and Recommendations

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether objections were made to that report. When objections are made to a report
and recommendation of a magistrate judge, the district court reviews the case de novo. FED. R.
Clv. P. 72(b) states:

The district judge must determine de novo any part of the magistrate

judge’s dispositions that has been properly objected to. The district judge

may accept, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.
However, “when no timely objection is filed, the court need only satisfy itself that there is no
clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72
advisory committee’s notes (citations omitted).

The U.S. Supreme Court stated: “It does not appear that Congress intended to require
district court review of magistrate judge’s factual or legal conclusions, under a de novo or any
other standard, when neither party objects to these findings.” Thomas v. Arn, 474 U.S. 140, 150
(1985). Here, neither party objected to the magistrate judge’s Report and Recommendation.

Accordingly, this Court reviews the Report and Recommendation for a finding of clear error on

the face of the record.

Discussion
This Court carefully reviewed the Report and Recommendation and agrees with the
findings set forth therein. The Court finds Magistrate Judge Burke’s Report and
Recommendation to be thorough, well-written, well-supported, and correct.

On May 6, 2015, a jury found Petitioner guilty of felonious assault and the trial court
sentenced him to four years in prison. (ECF #11). Petitioner appealed and on May 23, 2016, the
Eleventh district Court of Appeals affirmed the trial court’s judgment. (ECF #11). Petitioner had
forty-five (45) days from the May 23, 2016 date (July 7, 2016) to appeal the Eleventh Court of
Appeals’ judgment to the Ohio Supreme Court. See S.Ct.Prac.R 7.01(A)(1)(a)(D. Petitioner did
not file an appeal to the Ohio Supreme Court in that time.

Under 28 U.S.C. § 2244(d)(1)(A), Petitioner’s one-year statute of limitations began to
run when “the judgment became final by the conclusion of direct review or the expiration of the
time for seeking such review.” The direct appeal period for Petitioner’s judgment of conviction
expired on July 7, 2016. Thus, Petitioner had one year from that date (July 7, 2017) to file his
federal habeas petition. However, Petitioner filed his federal habeas petition July 9, 2018, one
year and two days after the one-year statute of limitations expired. (ECF #1). Accordingly, his
federal habeas petition is time-barred.

During the one-year statute of limitations period, Petitioner did file various motions,
which tolled the statute of limitations. (ECF #27). Based on the various filings, the statute of
limitations was tolled until May 22, 2018 to timely file a federal habeas petition. (ECF #27).
However, Petitioner did not file his petition until July 9, 2018, one month after the one-year
statute of limitations expired. (ECF #1). Therefore, even taking into account the statutory tolling

period, Petitioner’s federal habeas petition is considered untimely under 28 U.S.C. § 2244(d).

Conclusion

3
After careful evaluation of the record and having found no clear error, the Court
ADOPTS the Report and Recommendation in its entirety. The Petitioner’s Federal Habeas

Corpus Petition under 28 U.S.C. § 2254, is therefore, DISMISSED in its entirety with prejudice.

Certificate of Appealability
Pursuant to 28 U.S.C. § 2253, the Court must determine whether to grant a certificate of
appealability as to any of the claims presented in the Petition. 28 U.S.C. § 2253 provides, in
part, as follows:

(c)(1) Unless a circuit justice or judge issues a certificate of appealability, an
appeal may not be taken to the court of appeals from --

(A) the final order in a habeas corpus proceeding in which the detention
complained of arises out of process issued by a State court; or

(B) the final order in a proceeding under section 2255.

(2) A certificate of appealability may issue under paragraph (1) only if the
applicant has made a substantial showing of the denial of a constitutional
right.

(3) The certificate of appealability under paragraph (1) shall indicate which
specific issue or issues satisfy the showing required by paragraph (2).

In order to make “substantial showing” of the denial of a constitutional right, as required
under 28 U.S.C. § 2255(c)(2), a habeas prisoner must demonstrate “that reasonable jurists could
debate whether . . . the petition should have been resolved in a different manner or that the issues
presented were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529
U.S. 473, 120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880,
893 n.4, 103 S. Ct. 3383, 77 L. Ed. 2d 1090 (1983).)

Where a district court has rejected the constitutional claims on the merits, the petitioner

must demonstrate only that reasonable jurists would find the district court's assessment of the

4
constitutional claims debatable or wrong. Slack, 529 U.S. at 484. Where the petition has been
denied on a procedural ground without reaching the underlying constitutional claims, the court
must find that the petitioner has demonstrated that reasonable jurists could debate whether the
petition states a valid claim of the denial of a constitutional right and that reasonable jurists
could debate whether the district court was correct in its procedural ruling. /d. “Where a plain
procedural bar is present and the district court is correct to invoke it to dispose of the case, a
reasonable jurist could not conclude either that the district court erred in dismissing the petition
or that the petitioner should be allowed to proceed further.” Jd.

For the reasons thoroughly discussed in the Magistrate Judge’s Report and
Recommendation, a reasonable jurist could not conclude that this Court’s assessment of
Petitioner’s claim is debatable or wrong. Accordingly, the Court declines to issue a certificate of

appealability.

IT IS SO ORDERED.

 

 

DONALD C. NUGENT
United States DistrictJudge

 

DATED: Weyer 3 20 {4
